United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1629
Issued: February 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2011 appellant, through her attorney, filed a timely appeal from a January 11,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant was not entitled to
compensation from May 14, 2005 to July 14, 2006.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated March 3, 2010, the
Board remanded the case for additional development.2 The Board found OWCP did not properly
1

5 U.S.C. § 8101 et seq.

2

Docket No. 09-1109 (issued March 3, 2010).

consider the evidence regarding disability from May 14, 2005 to July 14, 2006. In the prior
decision, the Board provided a history of the case which is incorporated herein by reference.
To summarize the relevant facts on the issue, OWCP had accepted that appellant, a mail
handler, sustained cervical and right shoulder strains in the performance of duty on
July 13, 2000. On December 28, 2004 appellant was working four hours a day in a modified
position and as of January 22, 2005 she increased to six hours a day. OWCP paid compensation
for the remaining two hours. On March 17, 2005 an attending orthopedic surgeon, Dr. Rolando
Garcia Jr., stated that appellant had chronic neck pain radiating into the arm. He noted a
magnetic resonance imaging (MRI) scan showing disc herniations at C5-6 and C6-7. Dr. Garcia
recommended cervical surgery and indicated that appellant was placed in a no work status.
In a report dated May 9, 2005, Dr. Graham Whitfield, an attending orthopedic surgeon,
provided results on examination and noted the results of the March 11, 2005 MRI scan. He
indicated that appellant should remain off work and a request for authorization of cervical
surgery had been submitted. Appellant retired from employment as of May 13, 2005.
OWCP referred appellant for a second opinion examination by Dr. Jerry Sher, a Boardcertified orthopedic surgeon. In a report dated June 20, 2005, Dr. Sher stated that the workrelated cervical strain represented an aggravation of preexisting cervical degenerative disc
disease which had not resolved. He further stated that appellant’s “latest work stoppage would
be related to the work injury of July 13, 2000 as the recommendation is reflective of and
consistent with an aggravation of her [preexisting] condition.”
On August 19, 2005 OWCP accepted the claim for aggravation of cervical degenerative
disc disease. On July 14, 2006 appellant submitted a claim for compensation, Form CA-7,
through July 14, 2006. By decision dated April 5, 2007, OWCP denied the claim on the grounds
that she had elected Office of Personnel Management disability retirement for the period
May 14, 2005 to July 14, 2006. In a decision dated May 17, 2007, its hearing representative
reversed the April 5, 2007 decision and returned the case for a decision regarding disability after
May 13, 2005.
By letter dated July 26, 2007, OWCP advised appellant, “Since your disability from work
is causally related to your work injury of [July 13, 2000], you are entitled to compensation for
the period [May 14, 2005] to [July 14, 2006].” As the Board noted in its prior decision, it
subsequently denied the claim in decisions dated June 17, 2008 and January 23, 2009.
Following the Board’s remand, OWCP issued a decision dated May 4, 2010. It found
that the medical evidence did not establish an employment-related disability from May 14, 2005
to July 14, 2006. In a decision dated September 8, 2010, OWCP’s hearing representative
remanded the case for further development. The hearing representative noted that OWCP had
the burden of proof to terminate compensation, and it had not considered the findings of second
opinion physician, Dr. Sher.
Appellant was referred to Dr. Brad Cohen, an orthopedic surgeon, for a second opinion
examination. In a report dated October 27, 2010, Dr. Cohen provided a history and results on
examination. With respect to disability commencing in 2005, he stated that the modified job

2

duties did not involve heavy lifting or overhead work and it was unlikely these duties would have
accelerated the condition to the point of total disability. Dr. Cohen stated that it was unlikely
that a material acceleration of the condition occurred during the time that appellant worked on
limited duty. He stated, “There is no objective evidence of significant progression of her
cervical pathology based on available MRI [scans]. The injury of [July 13, 2000] most likely did
not cause the work stoppage in 2005.” Dr. Cohen stated that according to a functional capacity
evaluation (FCE) on May 27, 2004 appellant was capable of work in a medium physical demand
level classification. He further stated, “Although she was not able to functionally meet the
occupational demands of a [m]ail [c]arrier, including occasional lifting of up to 70 pounds, she
was certainly capable of performing the occupational demands for the modified-duty position.”
Dr. Cohen also included an “addendum” report dated November 19, 2010 indicating that he had
reviewed a November 12, 2010 FCE.
By letter dated November 30, 2010, OWCP requested an additional report from
Dr. Cohen. It advised him that terms such as “likely” were speculative and not medically
rationalized. OWCP requested additional explanation as to disability commencing in 2005.
Dr. Cohen submitted a report dated December 7, 2010. As to the issue of work stoppage in
2005, he repeated his statements as noted above. In his history, Dr. Cohen stated that Dr. Sher
did not indicate that any objective MRI scan evidence of permanent worsening of the preexisting
cervical condition as a result of the work injury.
By decision dated January 11, 2011, OWCP denied the claim for compensation from
May 14, 2005 to July 14, 2006. It found the weight of the evidence was represented by
Dr. Cohen.
LEGAL PRECEDENT
The Board has upheld OWCP’s authority to reopen a claim at anytime on its own motion
under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior decision
and issue a new decision.3 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.4
It is well established that, once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation.5 Having determined that an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment. In establishing that its prior acceptance was erroneous, OWCP is
required to provide a clear explanation of its rationale for rescission.6

3

Eli Jacobs, 32 ECAB 1147 (1981).

4

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

5

Linda L. Newbrough, 52 ECAB 323 (2001).

6

E.W., Docket No. 08-1890 (issued February 19, 2009).

3

ANALYSIS
In this case the issue of burden of proof requires some clarification. As the factual
history indicates, appellant was working in 2005 at six hours a day and receiving compensation
for two hours a day. It is OWCP’s burden of proof to establish that she was not entitled to
receive two hours a day compensation for wage loss as of May 14, 2005. This is based on the
principle noted above that OWCP has the burden to terminate compensation. When appellant
filed the claim for compensation for total disability as of May 14, 2005, it would be her burden
of proof regarding the remaining six hours a day. In this case, however, after initially denying
the claim OWCP explicitly found in a July 26, 2007 letter that based on the evidence appellant
was “entitled to compensation” for the period May 14, 2005 to July 14, 2006. Having accepted
the claim and a period of disability, the burden is now on OWCP to rescind acceptance of the
period of disability.7 The Board notes that OWCP’s hearing representative did acknowledge the
burden of proof was held by OWCP, although the January 11, 2011 decision does not discuss the
issue.
As the burden of proof is on OWCP to establish that appellant is not entitled to
compensation for wage loss from May 14, 2005 to July 14, 2006. The January 11, 2011 decision
finds that Dr. Cohen represents the weight of the medical evidence. The Board finds that the
reports of Dr. Cohen are not sufficient to represent the weight of the evidence on the issue
presented.8
Dr. Cohen opined that the work stoppage in 2005 was most likely not the result of the
employment injury. OWCP did explain to him that such terms as “likely” were speculative and a
rationalized medical opinion was required. The December 7, 2010 report used the same terms as
the initial October 27, 2010 report. Dr. Cohen stated that he did not believe that the MRI scans
showed any objective evidence of a significant progression of the cervical pathology and stated
that Dr. Sher, the previous second opinion physician, did not indicate any objective MRI scan
evidence. Dr. Sher, however, had reviewed the MRI scan and other evidence and opined that the
work stoppage in 2005 was employment related. He found an employment-related aggravation
of underlying cervical degenerative disc disease that was disabling. Dr. Sher’s June 20, 2005
report provided a contemporaneous medical report based on an accurate background supporting
an employment-related disability. There is no adequate basis for a finding that Dr. Cohen’s
opinion has more probative weight than Dr. Sher’s opinion on the issue presented. As to the
period from June 20, 2005 (the date of Dr. Sher’s report) to July 14, 2006, the only medical
evidence of record is a September 27, 2005 report from Dr. Whitfield, who indicated that
appellant should remain off work.
The Board accordingly finds that the medical evidence of record is not sufficient to meet
OWCP’s burden of proof. OWCP has not provided a clear explanation of its rationale for

7

See M.G., Docket No. 10-818 (issued March 21, 2011) (OWCP needs clear explanation of rationale for
rescinding acceptance of surgery and accompanying disability).
8

Dr. Cohen’s opinion regarding appellant’s current condition and casual relationship to federal employment is a
separate issue and is not addressed in the current appeal.

4

rescission and has not established that rescission of an accepted period of disability was
warranted in this case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof with respect to
compensation from May 14, 2005 to July 14, 2006.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2011 is reversed.
Issued: February 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

